Weltner, Justice.
Bergin, an attorney, was convicted of criminal contempt for failing to appear in court to defend his client in a criminal case set for trial at a specific time. He was sentenced to spend 72 hours in the county jail and to pay a $500 fine. The conviction was affirmed by the Court of Appeals. In re Bergin, 176 Ga. App. 52 (335 SE2d 132) (1985). We granted certiorari to determine whether the standard of review applied by the Court of Appeals is consistent with our rulings in In re Crane, 253 Ga. 667 (324 SE2d 443) (1985); Garland v. State, 253 Ga. 789 (325 SE2d 131) (1985); and In re Irvin, 254 Ga. 251 (328 SE2d 215) (1985).
The Court of Appeals relied upon the standard set out in In re Pruitt, 249 Ga. 190, 191 (288 SE2d 208) (1982), holding that the trial court’s determination was not clearly erroneous. However, in In re Irvin, supra, we adopted for criminal contempt cases the Jackson v. Virginia, 443 U. S. 307, 319 (99 SC 2781, 61 LE2d 560) (1979), standard of review: that a rational trier of fact must have been able to find the essential elements of the crime beyond a reasonable doubt.
Accordingly, the case is remanded to the Court of Appeals for reconsideration under the holding of In re Irvin, supra.

Judgment reversed.


All the Justices concur.

*430Decided February 13, 1986.
Michael Edward Bergin, pro se.
Johnnie L. Caldwell, Jr., District Attorney, Christopher C. Edwards, Assistant District Attorney, for appellee.